Citation Nr: 1410576	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-operative heart disease, including coronary artery disease (CAD) as secondary to non-ionizing radiation (NIR), to include microwave (MW) and radio frequency (RF) radiation.

2.  Entitlement to service connection for renal disease as secondary to NIR, to include MW and RF radiation.

3.  Entitlement to service connection for diabetes mellitus as secondary to NIR, to include MW and RF radiation.

4.  Entitlement to service connection for sterility as secondary to NIR, to include MW and RF radiation.

5.  Entitlement to service connection for residuals of cerebrovascular accident (stroke) as secondary to NIR, to include MW and RF radiation.

6.  Entitlement to service connection for hypertension as secondary to NIR, to include MW and RF radiation.
7.  Entitlement to service connection for low back disorder.

8.  Entitlement to service connection for poor circulation.

9.  Entitlement to service connection for shingles.

10.  Entitlement to service connection for anemia as secondary to NIR, to include MW and RF radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1951 to August 1953. 

This appeal to the Board of Veterans' Appeals (Board) arose from September 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (FL), that denied the benefits sought on appeal.

The Board notes the Veteran has consistently emphasized throughout the development and processing of his claim that he is not asserting exposure to ionizing radiation as the basis for his claims.  In light of this fact, the Board finds the procedures set forth in 38 C.F.R. § 3.311 (2013) are not applicable to this appeal.

The Veteran appeared at a hearing in February 2014 before the undersigned at the Board's offices.  A transcript of the hearing testimony of record.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issues of entitlement to service connection for an eye disorder and bladder cancer, both as due to exposure to NIR have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

With the exception of the shingles claim, all of the issues set forth on the cover sheet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On February 11, 2014, on the record at the Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for shingles.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On the record at the Board hearing, the Veteran informed the undersigned that he wanted to withdraw his appeal of the issue of entitlement to service connection for shingles.  In light of the withdrawal, the Board no longer has jurisdiction over the issue.  38 C.F.R. § 20.204.  Hence, the Board will dismiss the appeal.


ORDER

The appeal of the issue of entitlement to service connection for shingles is dismissed.


REMAND

The Veteran's testimony and medical opinions of record trigger VA's duty to obtain an examination, but are insufficient to grant the claims on appeal.  He is not claiming exposure to ionizing radiation, but that the claimed disabilities resulted from exposure to radiation from radar equipment.

The record indicates that the Veteran received treatment at the VA Medical Center (VAMC) in West Palm Beach, Florida for a back disability in 2011 and 2012.  Records of the treatment are not of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The agency of original jurisdiction (AOJ) should obtain all records of the Veteran's treatment at the VA medical facility at West Palm Beach, Florida for a low back disability in 2011 and 2012.  All efforts to obtain the records must be documented in the claims file.

2.  After the above is complete, regardless of whether additional records are obtained, the AOJ should arrange an examination of the Veteran to identify any current low back disorder, and determine its relationship to service.  As to any current low back disorder identified, the examiner should opine whether there is at least a 50-percent probability that any currently diagnosed low back disorder had its clinical onset in active service or is otherwise causally related to active service.

The examiner is advised that the Veteran's reports of his history and symptoms are competent evidence which must be considered in rendering the requested opinion.  A full explanation must be provided for any opinion rendered.  If the examiner advises the requested opinion cannot be rendered, the reasons must be provided, to include what additional evidence is needed to render the requested opinion.

The Board notes the records; VA and non-VA, dated prior to November 2013, currently in the claims file do not note or otherwise address a low back disorder.  The Board received additional private records from the Veteran in February 2014, which relate specifically to his low back disorder.

4.  The AOJ should an opinion from a qualified physician or other specialist, in the area of nuclear medicine or radiology, if possible.

The specialist should note that the Veteran served aboard the USS Borie (DD-704).  He reports his duties entailed working on and around electronic equipment that emitted NIR, to include MW and RF.  He reports further that for approximately one year while aboard the USS Borie, on average of once a week, he had to climb a tower to clean salt water residue from a low frequency radio antenna.  While performing that task, the Veteran reports he was exposed to an adjacent rotating radar antenna.  The power rating of the antenna was 50 KW (see the blue tab labeled "USS Borie"); and, the Veteran asserts he was exposed to NIR of that intensity on each rotation of the antenna on each occasion he had to clean the radio antenna.  The Veteran does not report the average length of time needed to clean the radio antenna.

The examiner should clarify whether, given the estimated exposure to NIR for the Veteran, is there at least a 50-percent probability that his estimated exposure is the etiology for either his heart and renal disease; his diabetes mellitus; his hypertension; his circulatory disorder; his infertility; and/or, his anemia.

The examiner should note the opinions from Dr. Dube in December 2009, that radiations could have contributed to diabetes mellitus and renal disease.

A complete explanation should be given for any opinion rendered.

6.  After the above is complete, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

7.  If the decision remains in any way adverse to the Veteran, issue a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


